Citation Nr: 1822720	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-12 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period between August 9, 2007 and October 18, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary to fully adjudicate the Veteran's claim for entitlement to TDIU.  The Veteran's claim has been specifically characterized as a claim for TDIU between August 9, 2007, his retirement, and October 18, 2011, the effective date of his 100 percent combined VA disability rating.  The Veteran has maintained that he was forced to retire due to the impact of his service-connected disabilities.

The Veteran filed an Application for TDIU, VA Form 21-8940 identifying two post-service employers, Ruan Transportation from 2001 to 2004 and Brown "Nationalease" from 2004 to 2007.  The Veteran described his positions with these companies as a "service manager."  Review of the Veteran's claims files indicates that the agency of original jurisdiction (AOJ) only contacted Brown "Nationalease" for information regarding the Veteran's employment.  A representative from Brown "Nationalease" returned a completed VA Form 21-4192 concerning the Veteran which listed the Veteran as a service manager but did not explain the nature of the Veteran's occupation.  Furthermore, the Veteran's claims file does not appear to include any attempts to contact Ruan Transportation regarding the Veteran's work for that company.  Therefore, the AOJ must make attempts to obtain information regarding the Veteran's employment with Ruan Transportation.

It is unclear what the nature of the Veteran's "service manager" occupation job was in the context of physical or sedentary employment.  The TDIU application requests that the claimant provide an employment history for the previous 5 years.  Thus, it is unclear what type of work the Veteran engaged in prior to his jobs as "service manager."  The nature of that position, and the related demands, is unclear from the one response obtained.  Such information would be highly probative of the Veteran's capacity to obtain substantially gainful employment now.  Therefore, the Veteran's employment history must be clarified; including the nature of his work as a "service manager."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must attempt to clarify the nature of the Veteran's employment.  The AOJ should forward the appropriate for (VA Form 21-4192) to Ruan Transportation. 

2.  After completion of the foregoing the AOJ should contact the Veteran and request that he provided a detailed employment history.  Specifically, as the Veteran to clarify the physical and sedentary nature of his prior work experience.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claims. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




